              Case 20-51050-btb        Doc 20   Entered 11/25/20 13:46:23        Page 1 of 8



 1   L. Edward Humphrey, Esq. – NSB 9066
     Patrick O’Rourke, Esq. – NSB 13557
 2
     HUMPHREY LAW PLLC
 3   201 W. Liberty Street, Suite 350
     Reno, Nevada 89501
 4   Tel: (775) 420-3500
     Fax: (775) 683-9917
 5
     ed@hlawnv.com
 6   patrick@hlawnv.com
     Proposed Attorneys for Debtor,
 7   Afrayed End Productions, Ltd.
8

 9                           UNITED STATES BANKRUPTCY COURT

10                                      DISTRICT OF NEVADA

11                                                   Case No.: BK-N-20-51050-btb
     In Re:
12
     AFRAYED END PRODUCTIONS, LTD.,                  Chapter:    11
13
                             Debtor.
14                                                   DEBTOR’S MOTION TO EXTEND
                                                     DEADLINE TO FILE ALL REQUIRED
15                                                   CHAPTER 11 SCHEDULES,
16                                                   STATEMENT OF FINANCIAL
                                                     AFFAIRS, LIST OF CREDITORS/
17                                                   EQUITY SECURITY HOLDERS,
                                                     MAILING MATRIX, AND OTHER
18                                                   REQUIRED DOCUMENTS
19

20            Afrayed End Productions, Ltd. (“Debtor” or “Debtor-in-Possession”) by and through

21   undersigned counsel, hereby requests an Order extending the time in which it must file all

22   deficient Chapter 11 Schedules, Statement of Financial Affairs, List of Creditors/Equity
23   Security Holders, Mailing Matrix, Disclosure of Compensation, Income Tax Returns/Balance
24   Sheet/Cash-Flow Statement, and Declaration of Electronic Filing set forth on the Notice of
25   Incomplete and/or Deficient Filing at ECF No. 7 (collectively, “Schedules”). The Debtor has
26
     been working diligently to gather the information necessary to complete the Schedules.
27
     However, due to the nature of this cases filing (precipitated by a 3-day lockout notice by
28
     Debtor’s landlord that could not be consensually resolved) and timing of the Petition in relation


                                                    1
             Case 20-51050-btb       Doc 20     Entered 11/25/20 13:46:23         Page 2 of 8



 1
     to the Thanksgiving holiday, it is estimated the Debtor will need up to an additional seven (7)
 2
     days to complete and file the Schedules.
 3
             The current deadline for filing the Schedules is December 1, 2020. Accordingly, Debtor
 4
     requests an extension of the deadline through and including December 8, 2020, but will
 5

 6
     complete and file the Schedules earlier than this date if doing so can be accomplished.

 7           The 341 meeting of creditors for this case is currently scheduled for December 14, 2020,

8    [see ECF No. 5]. This request is timely, the short extension of time requested should not cause

 9   prejudice to any party, and the Debtor submits the relief requested is proper under Fed. R. Bankr.
10   P. 1007(c) and LR 1007(d).
11           WHEREFORE, Debtor respectfully requests that this Court enter an Order extending
12   the deadline by which to file the Schedules through and including December 8, 2020. A
13
     proposed Order is attached as Exhibit “1”.
14
             DATED: November 25, 2020.
15
                                                      HUMPHREY LAW PLLC
16

17
                                                         By: /s/ L. Edward Humphrey, Esq.
18                                                           L. Edward Humphrey, Esq.
                                                             Proposed Attorneys for Debtor,
19
                                                             Afrayed End Productions, Ltd.
20

21

22

23

24

25

26

27

28



                                                     2
            Case 20-51050-btb       Doc 20     Entered 11/25/20 13:46:23        Page 3 of 8



 1                                 CERTIFICATE OF SERVICE
 2
             I certify under penalty of perjury that I am an attorney at Humphrey Law PLLC, 201
 3
     W. Liberty Street, Suite 350, Reno, Nevada 89501, and that I served the documents described
 4
     below on the dates and methods set forth below: I served the above-named document(s) by the
 5

 6   following means to the persons as listed below:
 7
           DEBTOR’S MOTION TO EXTEND DEADLINE TO FILE ALL REQUIRED
8
            CHAPTER 11 SCHEDULES, STATEMENT OF FINANCIAL AFFAIRS, LIST
 9          OF CREDITORS EQUITY SECURITY HOLDERS, MAILING MATRIX, AND
            OTHER REQUIRED DOCUMENTS
10

11          ☒ ECF System, on the date of each respective filing to all those persons registered
12          with the Court’s CM/ECF system in this case as of the date of this filing.
13
            ☒    United States mail, First-Class, postage fully prepaid, on November 25, 2020,
14
            by depositing for mailing at Reno, Nevada, upon all those persons listed on attached
15
            Exhibit “2”.
16
            I declare under penalty of perjury that the foregoing is true and correct.
17
            DATED: November 25, 2020.
18
                                                        HUMPHREY LAW PLLC
19

20                                                     By: /s/ L. Edward Humphrey
                                                       L. Edward Humphrey, Esq.
21

22

23

24

25

26

27

28



                                                    3
Case 20-51050-btb   Doc 20   Entered 11/25/20 13:46:23   Page 4 of 8
              Case 20-51050-btb       Doc 20   Entered 11/25/20 13:46:23    Page 5 of 8



 1

 2

 3

 4

 5

 6
     L. Edward Humphrey, Esq. – NSB 9066
 7   Patrick O’Rourke, Esq. – NSB 13557
8
     HUMPHREY LAW PLLC
     201 W. Liberty Street, Suite 350
 9   Reno, Nevada 89501
     Tel: (775) 420-3500
10   Fax: (775) 683-9917
11   ed@hlawnv.com
     patrick@hlawnv.com
12   Proposed Attorneys for Debtor,
     Afrayed End Productions, Ltd.
13

14
                            UNITED STATES BANKRUPTCY COURT
15
                                       DISTRICT OF NEVADA
16
     In Re:                                          Case No.: BK-N-20-51050-btb
17

18   AFRAYED END PRODUCTIONS, LTD.,                  Chapter:   11

19                          Debtor.
                                                     ORDER GRANTING DEBTOR’S
20                                                   MOTION TO EXTEND DEADLINE TO
                                                     FILE ALL REQUIRED CHAPTER 11
21
                                                     SCHEDULES, STATEMENT OF
22                                                   FINANCIAL AFFAIRS, LIST OF
                                                     CREDITORS/EQUITY SECURITY
23                                                   HOLDERS, MAILING MATRIX, AND
                                                     OTHER REQUIRED DOCUMENTS
24

25
              The Court, having considered the Debtor’s Motion to Extend Deadline to File All
26
     Required Chapter 11 Schedules, Statement of Financial Affairs, List of Creditors/Equity
27
     Security Holders, Mailing Matrix, and Other Required Documents (“Motion”), filed November
28
     25, 2020, and good cause appearing therefore,


                                                     1
            Case 20-51050-btb       Doc 20    Entered 11/25/20 13:46:23       Page 6 of 8



 1
             IT IS HEREBY ORDERED granting the Motion and extending the Debtor’s deadline
 2
     to file the Schedules (as defined in the Motion) through and including December 8, 2020.
 3
             IT IS SO ORDERED.
 4

 5                                               ###
 6
     Submitted by:
 7
     HUMPHREY LAW PLLC
8

 9   By: /s/ L. Edward Humphrey, Esq.
     L. Edward Humphrey, Esq.
10   Proposed Attorneys for Debtor,
     Afrayed End Productions, Ltd.
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



                                                   2
Case 20-51050-btb   Doc 20   Entered 11/25/20 13:46:23   Page 7 of 8
                             Case 20-51050-btb     Doc 20       Entered 11/25/20 13:46:23    Page 8 of 8
Label Matrix for local noticing                  AFRAYED END PRODUCTIONS, LTD.              United States Bankruptcy Court
0978-3                                           316 CALIFORNIA AVE. #33                    300 Booth Street
Case 20-51050-btb                                C/O ARTHUR L FARLEY, PRESIDENT             Reno, NV 89509-1360
District of Nevada                               RENO, NV 89509-1650
Reno
Wed Nov 25 13:37:09 PST 2020
445 California Avenue, LLC                       445 California Avenue, LLC                 ASCAP
Attn: Mr. Dario Passalalpi, Manager              c/o Jerry M. Snyder, Esq.                  PO BOX 331608
316 California Ave., # 1055                      Jerry Snyder Law                           Nashville, TN 37203-7515
Reno, Nevada 89509-1650                          429 West Plumb
                                                 Reno, Nevada 89509-3766

Bank of the West                                 Breakthru Beverage Nevada Reno, LLC        CINTAS
PO Box 515274                                    PO Box 13186                               PO Box 650838
Los Angeles, CA 90051-6574                       Baltimore, MD 21203-3186                   Dallas, TX 75265-0838



City of Reno Alarm Program                       Fountainhead Commercial Capital LLC        Nevada Retail Network Self Insured Group
PO Box 142857                                    3216 West Lake Mary Blvd.                  575 S. Salisman Road
Irving, TX 75014-2857                            Lake Mary, FL 32746-3491                   Carson City, NV 89701-5000



New West Distribution                            Sierra Corporate Services                  Southern Glazers of NV
325 E Nugget Ave., Suite 101                     100 West Liberty, 10th Floor               PO Box 19299
Sparks, NV 89431-5856                            Reno, Nevada 89501-1989                    Las Vegas, NV 89132-0299



U.S. TRUSTEE - RN - 11                           Wells Fargo Bank, N.A. - Business Line     L. EDWARD HUMPHREY
300 BOOTH STREET, STE 3009                       PO Box 29482                               HUMPHREY LAW PLLC
RENO, NV 89509-1362                              Phoenix AZ. 85038-9482                     201 W. LIBERTY ST, STE 350
                                                                                            RENO, NV 89501-2068


TIMOTHY W NELSON                                 End of Label Matrix
EVANS, NELSON & COMPANY, CPAs                    Mailable recipients    18
160 W HUFFAKER LANE                              Bypassed recipients     0
RENO, NV 89511-2092                              Total                  18
